On Petition for Rehearing.

Cunningham, Presiding Judge.
Plaintiff in error in his petition on rehearing raises, for the first time, the question that the judgments which form the basis of this action were taken before a justice of the peace, and for that reason, he insists, were not governed by the statutes of limitation construed and applied in the original opinion. 'Whether this contention is sound or not we shall not now stop to inquire, for the reason that the case was tried below and argued in the briefs here upon the theory.that these statutes did apply, and that their construction was the only matter before this court. Plaintiff in error, as plaintiff below, after pleading the statutes of 1891, in paragraph four of his complaint, alleged:
''“That under and by virtue of the provisions of said law referring to the act of 1891 any final judgment rendered in any court in the state of Colorado was satisfied in full at the expiration of ten years from the entry of said judgments, unless revived according to law.”
In his brief plaintiff in error, after succinctly summarizing the issues, says:
“The contention of the plaintiff in error is that the ten-year clause of the statute of 1891, Session Laws of 1891, page 246, operates as a satisfaction of the above judgment.”
*420Tlie defendants in error, in tlieir brief, thus state the issues:
“Plaintiff in error contends that a period of sixteen years having elapsed since said judgments were obtained, the same were satisfied in full by the laws of 1901, while defendants in error assert that execution may issue on said judgments at any time within twenty years from the date of their rendition, by virtue of the laws of 1901. ’ ’
To this statement of the issues by defendants in error, • plaintiff in error made no objection, indeed, could make no objection, since it is practically a reiteration of his own summing up of the issues as stated in the brief, which, as we have pointed out, was in entire accord with the averments of his complaint^
We therefore deny the petition for rehearing for the reasons just stated, without determining whether the two statutes considered in-the original opinion do or do not apply to judgments of a justice of the peace court.

Rehearing Denied.